NOT PRECEDENTIAL
DLD-037
                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                 No. 10-3502
                                 ___________

                             RICHARD BALTER,
                                           Appellant

                                       v.

                       UNITED STATES OF AMERICA
                   ____________________________________

                 On Appeal from the United States District Court
                           for the District of New Jersey
                           (D.C. Civil No. 08-cv-1475 )
                          (D.C. Criminal No. 93-cr-536)
                 District Judge: Honorable Jerome B. Simandle
                  ____________________________________

          Submitted for Possible Summary Action Pursuant to Pursuant to
                      Third Circuit LAR 27.4 and I.O.P. 10.6
                                November 12, 2010

           Before: BARRY, FISHER and STAPLETON, Circuit Judges

                        (Opinion filed: December 3, 2010)
                                    _________

                                   OPINION
                                   _________
PER CURIAM

       Richard Balter, proceeding pro se, appeals the order of the United States District

Court for the District of New Jersey denying his post-judgment motion. For the reasons

set forth below, we will summarily affirm. See I.O.P. 10.6.

       In 1994, a federal jury convicted Balter of mail fraud and participation in the

commission of murder-for-hire. In 2005 and 2006, Balter filed motions in the District

Court under Federal Rule of Civil Procedure 41(g) seeking the return of his personal and

business records which were in the possession of the U.S. Attorney’s office. The District

Court granted the motions and, on February 21, 2007, the U.S. Attorney’s office filed an

affidavit stating that they had complied with the Court’s orders and had returned two

boxes of records to Balter.

       Apparently surprised that only two boxes of materials were returned to him, in

March 2008 Balter commenced a civil action by filing a petition for writ of mandamus

requesting that the District Court enforce its earlier orders, entered on the criminal docket,

directing the U.S. Attorney’s office to return his business and personal records. Balter

filed a substantively identical “motion for discovery” on the criminal docket requesting

the same relief.




                                              2
       In an order entered on March 30, 2010, the District Court denied the mandamus

petition as well as the “motion for discovery,” determining that the U.S. Attorney’s office

provided sufficient evidence to conclude that the office had complied with the Court’s



orders to return Balter’s records. On May 5, 2010, Balter filed a motion for relief from

judgment, which we construe as a motion pursuant to Federal Rule of Civil Procedure

60(b)(6). The District Court denied the motion and Balter timely appealed to this Court

the denial of that motion.

       We have jurisdiction to review the order denying Balter’s post-judgment motion

under 28 U.S.C. § 1291. We do not have jurisdiction to review the District Court’s order

denying Balter’s mandamus petition and his “motion for discovery” because Balter did

not file a timely notice of appeal from that order and his post-judgment motion was not

filed within twenty-eight days of the District Court’s order denying them. See Fed. R.

App. P. 4(a)(1)(B) and Fed. R. App. P. 4(a)(4)(vi). This Court reviews the denial of a

Rule 60(b) motion for abuse of discretion. Ahmed v. Dragovich, 297 F.3d 201, 209 (3d

Cir. 2002). “An abuse of discretion may be found when the district court’s decision rests

upon a clearly erroneous finding of fact, an errant conclusion of law, or an improper

application of law to fact.” Reform Party v. Allegheny Cnty. Dept. of Elections, 174 F.3d

305, 311 (3d Cir. 1999) (en banc).

                                             3
       We conclude that he District Court did not abuse its discretion when it denied

Balter’s post-judgment motion. Relief under Rule 60(b)(6) is “extraordinary relief and

may only be invoked upon a showing of exceptional circumstances,” Coltec Indus., Inc.

v. Hobgood, 280 F.3d 262, 273 (3d Cir. 2002), and this case does not present any

exceptional circumstances. As the District Court noted, Balter’s motion simply rehashed

arguments that he made in his mandamus petition and “motion for discovery” and failed

to identify any controlling law or facts that the District Court overlooked.

       As Balter’s appeal presents no substantial question, we will summarily affirm. See

Third Cir. LAR 27.4; I.O.P. 10.




                                              4